Title: To Alexander Hamilton from Daniel Jackson, 6 June 1799
From: Jackson, Daniel
To: Hamilton, Alexander


Castle William [Boston] June 6, 1799. “… I find Capt. Lemuel Gates Company has upwards twenty Men distitute of cloathing and some of them have been so about four months. Capt Gates informs me that he has wrote several times on the subject, has had fair promises, but that those promises are not yet complied with. I find the Cloathing for the Infantry is ready, and in the mean time the Artillery is destitute. If the Officers here upon the recruiting service had complied with their instructions in taking from the recruits their Cloaths, the Men would now have been naked in Garrison, All these circumstances which I have mentioned prevent the Officers, from complying with their promises to the Men, and enforcing that strict discipline which the Service requires.…”
